DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 to 12 are objected to because of the following informalities:  
Independent claim 1 sets forth a limitation of “determining a relationship between each extracted event trigger word of the extracted one or more event trigger words”, which should be “determining a relationship between each extracted event trigger word of the plurality of extracted event trigger words”, in order to be consistent with the prior recitation of “extracting a plurality of event trigger words from the textual dataset”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 4, 6, 8, 10, 12 to 14, 16, 18, 20, 22, 24 to 26, 28, 30, 32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kiciman et al. (U.S. Patent No. 10,037,367) in view of Park et al. (U.S. Patent Publication 2018/0247221).
Kiciman et al. discloses a method, system, and computer storage medium for generating event times for social media users (Abstract), comprising:
“receiving a textual dataset” – social media posts directed to personal experiences of a large number of social medium users are extracted (Abstract); social data communicated to event relationship module 206 may include a corpus of social media messages or ‘posts’, where these messages are comprised of original text communications posted by individuals, and the messages may comprise unstructured text data typically seen with original text communications (column 6, lines 50 to 57: Figure 2); a plurality of social media posts are analyzed using timeline extraction component 210 to identify experiential social media posts (column 12, lines 20 to 23: Figure 4: Step 402);
“extracting a plurality of time mentions from the textual dataset” – timeline extraction component 210 may include a timestamp identification component 216 for identifying a time period referred to in an experiential message or any time period inferred from a plurality of experiential messages (column 7, lines 38 to 42: Figure 2); timestamp identification component 216 analyzes experiential messages using a rule-based system that can recognize and resolve basic expressions of relative offsets (i.e., ‘yesterday’ or ‘next weekend’) as well as references to nearby days and dates (i.e., ‘Tuesday’ and ‘February 10th’) (column 7, lines 45 to 50: Figure 2); generally, there are “a plurality of time mentions” in any given experiential message;
“extracting a plurality of event trigger words from the textual dataset” – timelines extraction component 210 may further include an event extraction component 218 for 
“extracting one or more document creation times from the textual dataset” – timeline extraction component 210 may include a timestamp identification component 216 for identifying a time period referred to in an experiential message (column 7, lines 38 to 42: Figure 2); each social media post may include metadata that includes a variety of information about the post including a timestamp of post submission (column 9, lines 57 to 62: Figure 302); a timestamp of events are determined by analyzing the metadata of each social media post from which the events were extracted and/or the content of the social media post from which the events were extracted, i.e., temporal descriptions (column 12, lines 36 to 41: Figure 4: Step 410); here, a timestamp of a post submission as given by metadata is “one or more document creation times”;
i.e., ‘yesterday’ or ‘next weekend’) as well as references to nearby days and dates (i.e., ‘Tuesday’ and ‘February 10th’); if an experiential message recites “I can’t believe my marathon is coming up in two days”, it can be interpreted by timestamp identification component 216 as an event described in the experiential message (e.g., ‘marathon’ to occur two days after the timestamp stored within metadata of the message) (column 7, lines 45 to 56: Figure 2); when an experiential social media post includes a temporal description of an event, the experiential social media post placement on the event timeline may be adjusted to align with the described temporal description, e.g., using timestamp identification component 216 (column 10, lines 20 to 27: Figure 3: Step 304); here, “a relationship” is determined between an “event trigger word” of ‘marathon’, an “extracted time mention” of ‘coming up in the two days’;
“wherein determining the relationship between each extracted event trigger word and the extracted time mention from the textual dataset includes training a vector-based machine learning classifier with one or more training vectors, wherein the one or more training vectors are based on one or more words extracted from an annotated document, and wherein the training vectors train the classifier to categorize the relationship between the extracted event trigger word and the extracted time mention” – 
“determining a relationship between each extracted event trigger word of the extracted one or more event trigger words from the textual dataset and an extracted document creation time of the one or more document creation times from the textual dataset” – timestamp identification component 216 of event relationship module 206 analyzes experiential messages using a rule-based system that can recognize and resolve basic expressions of relative offsets (i.e., ‘yesterday’ or ‘next weekend’) as well as references to nearby days and dates (i.e., ‘Tuesday’ and ‘February 10th’); if an experiential message recites “I can’t believe my marathon is coming up in two days”, it can be interpreted by timestamp identification component 216 as an event described in the experiential message (e.g., ‘marathon’ to occur two days after the timestamp stored within metadata of the message) (column 7, lines 45 to 56: Figure 2); when an experiential social media post includes a temporal description of an event, the e.g., using timestamp identification component 216 (column 10, lines 20 to 27: Figure 3: Step 304); here, “a relationship” is determined between an “event trigger word” of ‘marathon’, an “extracted time mention” of ‘coming up in the two days’, and an “extracted document creation time” of a timestamp of a social media post, where “a relationship” is determined using statistical language models that may be implemented as a machine learning technique;
“wherein determining a relationship between the extracted event trigger words from the textual dataset and the extracted document creation time from the textual dataset includes training a vector-based machine learning classifier to categorize the relationship between the extracted event trigger word and the extracted document creation time” – experiential message identification component 214 is configured to distinguish experiential messages from other social media content using a machine learning technique implementing any learning technology including support vector machines (SVM) (“a vector-based machine learning classifier”) (column 7, lines 31 to 37: Figure 2); in order to identify experiential social media posts among a plurality of uncategorized social media posts, methods using various machine learning techniques may be utilized; statistical language modeling may include a broad spectrum of machine learning algorithms; any machine learning technique for implementing statistical language modeling may be considered within the scope of the invention including support vector machines (SVM) (“a vector-based machine learning classifier”)  (column 9, line 63 to column 10, line 12: Figure 3: Step 302); 
i.e., ‘yesterday’ or ‘next weekend’) as well as references to nearby days and dates (i.e., ‘Tuesday’ and ‘February 10th’); if an experiential message recites “I can’t believe my marathon is coming up in two days”, it can be interpreted by timestamp identification component 216 as an event described in the experiential message (e.g., ‘marathon’ to occur two days after the timestamp stored within metadata of the message) (column 7, lines 45 to 56: Figure 2); social media posts can include “Jogged in Seattle today” and “Today was a great day” (column 10, lines 38 to 50); here, ‘yesterday’ is “(1) event trigger words occurring before the document creation time; ‘next weekend’ and ‘in two days’ are “(2) event trigger words occurring after the document creation time”; ‘today’ is “(3) event trigger words overlapping the document creation time”; a fixed date of “February 10” is “(4) event trigger words that have no temporal relationship with the document creation time”; 
“generating a timeline, wherein the timeline is based on the one or more extracted event trigger words, the one or more extracted time mentions, the determined relationship between the extracted event trigger word from the textual dataset and the extracted time mention from the textual dataset, and the determined relationship e.g., using timestamp identification component 216 (column 10, lines 13 to 27: Figure 3: Step 304); an event is placed on a timeline, then, using relationships of an event to temporal occurrences in a post and to a timestamp of metadata of a post.
Concerning independent claims 1, 13, and 25, Kiciman et al., then, discloses generating a timeline from a received textual dataset by extracting time mentions, event trigger words, and document creation times, where relationships are determined between event trigger words (e.g., ‘marathon’), extracted time mentions (e.g., ‘coming up in two days’), and an extracted document creation time (e.g., a timestamp of a social media post).  Kiciman et al. appears to determine these ‘relationships’ using machine learning algorithms through statistical language modeling, and applies the same Kiciman et al. appears to combine the two steps of ‘determining a relationship’ of events to time mentions and document creation time using machine learning when both temporal descriptions in a post and timestamps of a post are used to relate an event to a time on a timeline.  Kiciman et al.’s machine learning implemented by a support vector machine (SVM) can be broadly construed as “a vector-based machine learning classifier”, and this machine learning would then be implemented for all of the steps of “determining a relationship between each extracted event trigger word of the extracted one or more event trigger words from the textual dataset and an extracted time mention from the plurality of extracted time mentions from the textual dataset” and “determining a relationship between each extracted event trigger word of the extracted plurality of event trigger words from the textual dataset and an extracted document creation time of the one or more extracted document creation times from the textual dataset”.  Generally, it is well known in the prior art to improve various generic tasks using machine learning algorithms.
Concerning independent claims 1, 13, and 25, Park et al. teaches whatever limitations might be omitted by Kiciman et al. directed to “training a vector-based machine learning classifier”, and “wherein determining the relationship between extracted event trigger word and the extracted time mention [or determining the relationship between extracted event trigger word and the extracted document creation time] from the textual dataset includes training a vector-based machine learning Park et al. teaches a processing system for machine learning components, where an application is trained on a set of training data to produce output data that concur with ground truth data.  (Abstract)  Park et al. teaches that training may be achieved by machine-learning techniques, and training questions in Figure 2B may be processed in a manner substantially identical to that described with reference to a runtime mode of Figure 2A.  Named entity recognizer (NER) component 310d recognizes named, numerical, and temporal (e.g., date, time duration, etc.) entities, and relation extractor component 310e finds relations between two entities that include event frame relations.  (¶[0044] - ¶[0050]: Figure 3)  Each candidate output 320 may be represented in information objects 100 as annotated or labeled text (“an annotated document”), and may be characterized by a number of features organized into a feature vector 330.  (¶[0052]: Figure 3)  Specifically, Figure 4A depicts a training mode.  Adaptation stage 450 represents mechanisms by which application output, e.g., answer sets 430, and relationships with ground truth data 209, are used to train NLP (natural language processing) components 310.  Based on analysis, QA training stage 260 may provide an indication to adaptation stage 450 as to whether the question was answered in accordance with ground truth data 209 with a certain degree of confidence, and may determine a suitable weighting scheme, e.g., weight vectors 422 that increase a score for the candidate feature vector 415 resulting in a correct answer and decrease the Park et al., then, teaches “training a vector-based machine learning classifier with one or more training vectors” using feature vectors 415 and weight vectors 422 for extracting temporal information and events from a text corpus, “wherein the one or more training vectors are based on one or more words extracted from an annotation document” using annotated or labeled text that is parsed into parts-of-speech, “wherein the training vectors train the classifier” for machine learning components with training data that concur with a ground truth.  An objective is to retrain an application to introduce a new domain and/or new genre for natural language processing in a manner that is less expensive and does not neglect accuracy.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to provide training for machine learning techniques to extract time and event information from documents of Kiciman et al. with training vectors of Park et al. for a purpose of introducing a new domain or genre for natural language processing in a manner that is less expensive and does not neglect accuracy.

Concerning claims 2, 6, 10, 14, 18, 22, 26, 30, and 34, these claims repeat many of the limitations of the independent claims, but include additional limitations directed to receiving documents that are “annotated”, generating “training vectors” from “features of the annotated training document”, and “training the machine learning classifier based on the one or more training vectors”.  Generally, it is well known that machine learning classifiers are trained using annotated training data and training vectors.  Here, Kiciman et al. discloses applying machine learning to extract events from documents to generate  Park et al. teaches “receiving the annotated document” of input text 305 of a text corpus 280, where a document is annotated by part-of-speech.  (¶[0048]: Figure 3)  Broadly, applying a part-of-speech to text can be construed as ‘annotating a document’.  Then Park et al. teaches “extracting one or more marked event trigger words from the annotated document” and “extracting one or more time mentions from the annotated document” when named entity recognizer (NER) component 310d recognizes temporal (e.g., date, time, duration, etc.) entities, and relation extractor component 310e finds relations between entities that include event frame relations.  (¶[0049] - ¶[0050]: Figure 3)  Consequently, Park et al. teaches “generating the one or more training vectors based on the received annotated document and extracted marked one or more event trigger words from the annotated document” when feature vectors 415 and weight vectors 422 are obtained from a document annotated by part-of-speech.  
Concerning claims 4, 8, 12, 16, 20, 24, 28, 32, and 36, these claims all set forth that the features for training a machine learning algorithm can be one or more of a set of enumerated features (1) to (6) or (1) to (5).  Here, Park et al. teaches at least “wherein generating one or more training vectors includes identifying one or more features of the annotated document including . . . (4) the part-of-speech of each extracted event trigger word” and “wherein identifying one or more features of the annotated document includes identifying one or more of the following: . . . (3) a token of each extracted marked event trigger word and extracted time mention, . . . (5) a part-of-speech of each extracted marked event trigger word and extracted time mention.”  That is, Park et al. teaches extracting tokens and part-of-speech for each word, including words that are d as being temporal words in an event frame relation.  (¶[0048] - ¶[0049]: Figure 3)  Generally, Park et al.’s annotation of tokens with part-of-speech is applied to time mentions and event words of Kiciman et al.

Claims 3, 7, 11, 15, 19, 23, 27, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kiciman et al. (U.S. Patent No. 10,037,367) in view of Park et al. (U.S. Patent Publication 2018/0247221) as applied to claims 1, 2, 6, 10, 13, 14, 18, 22, 25, 26, 30, and 34 above, and further in view of Chang et al. (U.S. Patent Publication 2015/0286710).
Kiciman et al. discloses that statistical language modeling may include a broad spectrum of machine learning techniques that include linear regressions.  (Column 10, Lines 4 to 8)  Additionally, Kiciman et al. briefly notes that feature vectors may be used for tokens obtained for training phrase unigram language modeling.  (Column 8, Lines 9 to 33)  However, Kiciman et al. does not specifically disclose that training vectors are used to train “a Laplace-prior logistics regression machine learning classifier”.  Kiciman et al., at best, appears to disclose training a linear regression machine learning classifier, but does not include “Laplace-prior logistics”.  Still, a variety of machine learning classifiers are known in the prior art.  Specifically, Chang et al. teaches text analysis, where an instantiation of a machine learning framework is described in terms of logistic regression, and any classifier in machine learning can be used to implement a term classification model.  (¶[0056])  Typically, a Bayesian approach to a logistic regression model can use Laplace Priors and Lasso Logistic Regression to avoid over-Chang et al., then, teaches “a Laplace-prior logistics regression machine learning classifier”.  It would have been obvious to one having ordinary skill in the art to use a Laplace-prior logistics regression machine learning classifier as taught by Chang et al. for a machine learning algorithm that includes linear regression of Kiciman et al. for a purpose of avoiding overfitting to training data.

Claims 5, 9, 17, 21, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kiciman et al. (U.S. Patent No. 10,037,367) in view of Park et al. (U.S. Patent Publication 2018/0247221) as applied to claims 1, 2, 6, 10, 13, 14, 18, 25, 26, and 30 above, and further in view of Csomai et al. (U.S. Patent Publication 2010/0145678).
Park et al. does not expressly teach undersampling one or more of the training vectors.  Still, even if undersampling of training vectors is omitted by Park et al., this is taught by Csomai et al.  Specifically, Csomai et al. teaches a method and system for automatic keyword extraction based on supervised or unsupervised machine learning techniques.  (Abstract)  Every sequence of words in a document represents a potential candidate for entry in a keyword collection.  Candidate entries from a training data set are then labeled as positive or negative depending upon whether the given n-gram was found.  This has the advantage of providing high coverage, but the unwanted effect of producing an extremely large number of entries, and the resulting set may be unmanageably large for any machine learning algorithm.  It is desirable, then, to find Csomai et al., then, teaches that it is advantageous to undersample the training set to reduce the size of the data set and balance the distribution of positive and negative examples in the data sets.  It would have been obvious to one having ordinary skill in the art to provide undersampling as taught by Csomai et al. for training vectors obtained from text features of Park et al. for a purpose of reducing the size of the data set and balancing a distribution of examples in the training set.

Response to Arguments
Applicants’ arguments filed 21 October 2020 have been fully considered but they are not persuasive. 
 Kiciman et al. (U.S. Patent No. 10,037,367) in view of Park et al. (U.S. Patent Publication 2018/0247221).  Applicants amend the independent claims to set forth “a plurality of” time mentions and “a plurality of” event trigger words instead of “one or more” time mentions and “one or more” event trigger words, and change “includes” to “comprises” for relationships (1) to (4).  Applicants state that the amendment clarifies that relationships (1) to (4) should not be construed as a Markush Group, and that a relationship is determined for each extracted event trigger word and multiple relationships.  Moreover, Applicants argue that the independent claims are unobvious over Kiciman et al. and Park et al. because these references do not teach or suggestion all of the four relationships (1) to (4) in accordance with the suggestion of the examiner in a telephone interview of 06 April 2020.  
Applicants’ amendment overcomes the prior claim objection.  However, there is a new minor claim objection as one of the amendments neglected to change “the extracted one or more event trigger words” to “the extracted plurality of event trigger words” to be consistent with a prior recitation of “extracting a plurality of event trigger words”.
Generally, Applicants’ arguments are not persuasive as directed against the obviousness rejection under 35 U.S.C. §103 over Kiciman et al. and Park et al.  Applicants’ amendments changing “one or more” to “a plurality of” does not actually significantly vary the scope of the independent claims because any given experiential Kiciman et al.  That is, it is reasonable that any given experiential message could broadly include a plurality of statements about events, i.e., a marathon is coming up in four days and the individual states that he trained today or yesterday for the marathon.  Moreover, there is a presumption under legal precedent that a mere duplication of elements is evidence of obviousness.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04 VII. B.
Similarly, Applicants’ argument that Kiciman et al. fails to disclose all of the limitations of the independent claims as directed to each and every relationship is not persuasive.  Even if relationships (1) to (4) are not construed as a Markush Group, it is maintained that all of these relationships are disclosed and taught by Kiciman et al. and Park et al.  The prior rejection clearly addressed this issue, and this was not considered or was overlooked by Applicants.  Kiciman et al. and Park et al. can be understood to disclose and teach all of these four relationships (1) to (4).  
Specifically, Kiciman et al., Column 7, Lines 38 to 56, describes “event trigger words” relating to “a marathon” with associated time mentions of “yesterday”, “next weekend”, “in two days”, and “February 10”, which are determined by comparison to timestamp component 216.  Then Kiciman et al., Column 10, Lines 38 to 50, describes “event trigger words” for posts, “Jogged in Seattle today” and “Today was a great day.”  Here, “yesterday” satisfies (1) event trigger words occurring before the document creation time.  Then, “next weekend” or “in two days” satisfies (2) event trigger words coming after the document creation time.  Additionally, “today” satisfies (3) event trigger words overlapping the document creation time.  Relationship (4) might appear to be e.g., an event trigger word of “jogging” can occur without any precise time mention of when the individual was jogging.  This embodiment described at ¶[0070] of the Specification is only that a relationship between an event trigger and a document creation time is “4. NONE (there is no temporal relationship).”  Implicitly, an individual could simply write about eating dinner without associating when that individual would be eating dinner, and this would satisfy (4), as not every event would include a time mention in an experiential message.  Relationship (4), then, is simply an obvious catch-all for events that do not fall into any of relationships (1) to (3).   
Again, the examiner will attempt to suggest some amendments that may forward prosecution.  The examiner notes that he did provide prior suggestions in the telephone interview of 06 April 2020, Applicants amended the independent claims to adopt one of these suggestions, but the claims were then rejected over the same prior art.  The examiner regrets that his suggestion did not actually lead to allowability, but maintains that he was trying to be helpful, even if the suggestion did not work out, and it turned out that there was an interpretation that met the claim amendments over the same prior art.  The clear majority of suggestions for allowable subject matter that this examiner provides to applicants does usually result in allowance, and it is regretted that this was not the case here.  Claim amendments presenting allowable subject matter are mainly the responsibility of Applicants, and it is not entirely fair to place the burden on the examiner to suggest allowable subject matter.  Moreover, Applicants have adopted a minimalist strategy for these amendments, and have not incorporated the entirety of the 
	The rejection of independent claims 1, 13, and 25 as being obvious under 35 U.S.C. §103 over Kiciman et al. (U.S. Patent No. 10,037,367) in view of Park et al. (U.S. Patent Publication 2018/0247221) is proper.  The rejection of some of the dependent claims continues to rely upon Chang et al. (U.S. Patent Publication 2015/0286710) and Csomai et al. (U.S. Patent Publication 2010/0145678).  This Office Action is NON-FINAL.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 4, 2021